DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 44-60 and 68-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagrell (US 2002/0175163) in view of Lentz (US 4,210,795).
With regard to claim 44, fig. 1-3 of Fagrell discloses an apparatus (“apparatus”, par [0100]) for applying radio frequency (RF) energy (“microwave energy”, par [0139]) to an object 1 in an energy application zone 2 within a resonator cavity 24 via at least one radiating element (12, 16, 18), the apparatus comprising: a source 44 configured for connection to the at least one radiating element (12, 16, 18) to supply RF energy (“microwave energy”, par [0139]) to the energy application zone 2; and at least one processing device 45 configured to: determine a value indicative of RF energy absorbable by the object (“By subtracting the reflected power and the loss power of an empty applicator the absorbed power can be calculated”, par [0164]) at each of a plurality of frequencies (“range of 1-30 GHz”, par [0162]); and during a heating period (“heating”, par [0185]), cause RF energy to be supplied to the at least one radiating element (12, 16, 18) at three or more radio frequencies among the plurality of frequencies (“range of 1-30 GHz”, par [0162]), such that the amount of RF energy supplied to the at least one radiating element varies across the three or more radio frequencies (“frequency of the electromagnetic radiation can be changed in response to a change of the level of the feedback signal by more than a predetermined threshold value”, par [0167]) with respect to the value indicative of RF energy absorbable (“absorbed power”, par [0164]) by the object 1 at the respective ones of the three or more radio frequencies (“range of 1-30 GHz”, par [0162]).
Fagrell does not disclose the amount of RF energy supplied to the at least one radiating element varies inversely with respect to the value indicative of RF energy absorbable by the object.  
However, Lentz discloses that the amount of RF energy supplied to the at least one radiating element varies inversely (“when the average value of p is less than R, block 213 is entered whereby a control signal is generated to switch the oven to low power defrost mode.”, col. 8 ll. 55-58) with respect to the value indicative of RF energy absorbable by the object (“the reflection, or conversely the absorption, characteristics of a food item undergoes significant change as the food item passes from the frozen to the thawed state”, col. 1 ll. 42-44).
Therefore, it would have been obvious to one of ordinary skill in the art to form the microwave apparatus of Fagrell with the control system as taught in Lentz in order to effectively speed up the defrost operation by incorporating the initial high-power mode followed by a low-power mode operative until the food item is completely thawed.  See col. 9 ll. 63-67 of Lentz.  
With regard to claim 45, figs. 1-3 of Fagrell discloses that the RF energy supplied to the at least one radiating element (12, 18) emanates from the source (28, 44).
With regard to claim 46, figs. 1-3 of Fagrell discloses that at least one antenna (12, 18), wherein the at least one radiating element (12, 18) includes the at least one antenna (12, 18).
With regard to claim 47, figs. 1-3 of Fagrell discloses that the at least one processing device 45 is further configured to adjust at least one of a location, an orientation, and a configuration (“control signal provided to the amplifying means 29 and 30 by the controller varies according to a second function of the back-reflected or transmitted signal from the applicator”, par [0153]) of the at least one radiating element (12, 13, 16, 18).
With regard to claim 48, figs. 1-3 of Fagrell discloses that the at least one antenna (12, 18) includes a single antenna configured to apply RF energy to the energy application zone and to receive RF energy (“loop antenna 13 can act as microwave receiving means”, par [0141]) from the energy application zone 2.
With regard to claim 49, figs. 1-3 of Fagrell discloses including the resonator cavity 24.
With regard to claim 50, figs. 1-3 of Fagrell discloses that the at least one radiating element (12, 18) includes a plurality of antennas (12, 18), at least one of the plurality of antennas being configured to apply RF energy (“microwave energy”, par [0139]) to the energy application zone 2 and to receive RF energy (“loop antenna 13 can act as microwave receiving means”, par [0141]) via the energy application zone 2.
With regard to claim 51, figs. 1-3 of Fagrell discloses that the at least one processing device 45 is configured to cause the at least one radiating element to apply RF energy (“microwave energy”, par [0139]) to the object in a predetermined amount to heat (“electromagnetic radiation can be adapted to each sample”, par [0190]) at least a portion of the object 1.
With regard to claim 52, figs. 1-3 of Fagrell discloses that the at least one processing device 45 is configured to cause substantially uniform energy dissipation (“uniform energy distribution”, par [0013]) in at least a selected portion of the object 1 regardless of a location of the object in the energy application zone 2.
With regard to claim 53, figs. 1-3 of Fagrell discloses that the at least one processing device 45 is configured to cause substantially uniform energy dissipation (“uniform energy distribution”, par [0013]) in the object regardless 1 of a location of the object in the energy application zone 2.
With regard to claim 54, figs. 1-3 of Fagrell discloses that the value indicative of energy absorbable (“absorbed power”, par [0164]) by the object 1 at each frequency is a function of a dissipation ratio at the corresponding frequency (“frequency range”, par [0164]).
With regard to claim 55, figs. 1-3 of Fagrell discloses that the at least one processing device 45 is further configured to: receive a measurement of a first amount of incident RF energy (“receiving the microwaves transmitted through the sample 1 “, par [0142]) at a transmitting antenna at a first frequency; receive a measurement of a second amount of RF energy reflected at the transmitting antenna as a result of the first amount of incident RF energy; receive a measurement of a third amount of RF energy transmitted to a receiving antenna (12, 16, 18) as a result of the first amount of incident RF energy; and determine a dissipation ratio at the first frequency based on the first amount, the second amount, and the third amount (See par [0167]-[0168], [0180], [0182], [0199] and [0201]-[0202]).
With regard to claim 56, figs. 1-3 of Fagrell discloses that the at least one processing device 45 is further configured to regulate RF energy supplied to the at least one radiating element (12, 16, 18) so that an amount of RF energy absorbed by the object 1 at each radio frequency is substantially the same (“uniform energy distribution”, par [0013]).
With regard to claim 57, figs. 1-3 of Fagrell discloses that the at least one processing device 45 is further configured to: determine at least one frequency, among the plurality of frequencies, wherein the value indicative of RF energy absorbable by the object 1 exceeds a predetermined threshold; and cause the RF energy to be supplied to the at least one radiating element (12, 16, 18) at the at least one frequency at an RF energy level less than a maximum incident RF energy associated with a power amplifier supplying the RF energy to the at least one radiating element (See par [0161]-[0162], [0165]-[0166], [0180], [0182], [0199] and [0201]-[0202]).
With regard to claim 58, figs. 1-3 of Fagrell discloses that the at least one processing device 45 is further configured to: determine at least one frequency, among the plurality of frequencies, wherein the value indicative of RF energy absorbable by the object 1 exceeds a predetermined threshold; and prevent RF energy from being supplied to the at least one radiating element (12, 16, 18) at the at least one frequency (See par [0161]-[0162], [0165]-[0166], [0180], [0182], [0199] and [0201]-[0202]).
With regard to claim 59, figs. 1-3 of Fabrell discloses at least one processing device 45 is further configured to: determine at least one frequency, among the plurality of frequencies, wherein the value indicative of RF energy absorbable by the object 1 is below a predetermined threshold; and cause RF energy to be supplied to the at least one radiating element at the at least one frequency at an RF energy level substantially equal to a maximum incident RF energy that can be supplied to the radiating element (12, 16, 18) by the source (See par [0161]-[0162], [0165]-[0166], [0180], [0182], [0199] and [0201]-[0202]).
With regard to claim 60, figs. 1-3 of Fabrell discloses that the at least one processing device 45 is further configured to: determine at least one frequency, among the plurality of frequencies, wherein the value indicative of RF energy absorbable by the object 1 is below a predetermined threshold; and prevent RF energy from being supplied to the at least one radiating element (12, 16, 18) at the at least one frequency (See par [0161]-[0162], [0165]-[0166], [0180], [0182], [0199] and [0201]-[0202]).
With regard to claim 68, figs. 1-3 of Fabrell discloses that an incident power spectrum increases over a frequency range having a width of 10 MHz or more (“range of 1-30 GHz”, par [0162]), and a dissipation ratio spectrum decreases over the said frequency range (“range of 1-30 GHz”, par [0162]).
With regard to claim 69, fig. 1-3 of Fagrell discloses an apparatus (“apparatus”, par [0100]) for applying radio frequency (RF) energy (“microwave energy”, par [0139]) to an object in an energy application zone 2 within a resonator cavity 24 via at least one radiating element (12, 16, 18), the apparatus (“apparatus”, par [0100]) comprising: a source 44 configured for connection to the at least one radiating element (12, 16, 18) to supply RF energy to the energy application zone 2; and at least one processing device 45 configured to: determine a value indicative of RF energy absorbable by the object (“By subtracting the reflected power and the loss power of an empty applicator the absorbed power can be calculated”, par [0164]) at each of a plurality of radio frequencies (“range of 1-30 GHz”, par [0162]); during a heating period (“heating”, par [0185]), cause RF energy to be supplied to the at least one radiating element (12, 16, 18) at two or more radio frequencies (“Predetermined values between which the frequency of the electromagnetic radiation is varied”, par [0162]) among the plurality of frequencies (“range of 1-30 GHz”, par [0162]); and vary time periods (“process time for a complete process or parts of a process if it involves more than one step should be controllable”, par [0163]) during which the RF energy is supplied at respective ones of the two or more radio frequencies (“Predetermined values between which the frequency of the electromagnetic radiation is varied”, par [0162]). 
Fagrell does not disclose that the amount of RF energy supplied to the at least one radiating element varies across the two or more radio frequencies inversely with respect to the value indicative of RF energy absorbable by the object at the respective ones of the two or more radio frequencies.
However, Lentz disclose that the amount of RF energy supplied to the at least one radiating element varies across the radio frequencies inversely (“when the average value of p is less than R, block 213 is entered whereby a control signal is generated to switch the oven to low power defrost mode.”, col. 8 ll. 55-58) with respect to the value indicative of RF energy absorbable by the object (“the reflection, or conversely the absorption, characteristics of a food item undergoes significant change as the food item passes from the frozen to the thawed state”, col. 1 ll. 42-44) at the radio frequencies.
Therefore, it would have been obvious to one of ordinary skill in the art to form the microwave apparatus of Fagrell with the control system as taught in Lentz in order to effectively speed up the defrost operation by incorporating the initial high-power mode followed by a low-power mode operative until the food item is completely thawed.  See col. 9 ll. 63-67 of Lentz.  

Allowable Subject Matter
Claims 61-67 and 70-74 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                             9/8/2022